               Case 1:16-cr-00640-BMC Document 703 Filed 05/13/19 Page 1 of 2 PageID #: 9969


                                                     230 PARK AVENUE, SUITE 440
    DUNCAN P. LEVIN                                  NEW YORK, NEW YORK 10169
 DIRECT DIAL: 646-445-7825
DLEVIN@TUCKERLEVIN.COM
                                                             212-330-7626
                                                       FACSIMILE: 212-422-3305


                                                            May 13, 2019

               ELECTRONICALLY FILED

               Hon Brian M. Cogan
               United States District Court
               Eastern District of New York
               225 Cadman Plaza East
               Brooklyn, NY 11201

                                                               Re:      United States v. Mark Nordlicht, et al.,
                                                                        16-Cr.-640 (BMC)

               Dear Judge Cogan:

                       Defendant Mark Nordlicht writes to join the application of David Levy, See Docket Entry No.
               699, regarding the government’s request to admit evidence related to alleged manipulative trading of
               Black Elk bonds. The government’s response, See Docket Entry No. 702, is seriously flawed in several
               key respects, and its contention that this application is a “desperate attempt to complicate and preclude
               straight-forward direct evidence of the defendants’ commission of the charged crimes” illustrates that
               the government does not fully understand the issues of which it seeks to introduce evidence. There
               is no doubt that the admission of this irrelevant, completely hypothetical evidence will add
               considerably to the length of the trial but, more problematically, will confuse the jury about market
               manipulation that never happened and is wholly irrelevant to the charged crimes, prejudicing the
               defendants.

                        For all of the reasons set forth by Mr. Levy, the proffered evidence is irrelevant to the charged
               schemes and, as such, is being sought to show that the defendants have a propensity to lie. At its
               core, however, the government is mischaracterizing the meaning of the “accident on purpose” email
               that it refers to in its submission. Although such language may be understandably exciting for the
               government to attempt to take out of context in a case where it is struggling to meet its burden, it was
               completely hypothetical and sheds no light on the defendants’ intent to defraud investors through
               misrepresentations or omissions. At the time of the email, there was some uncertainty as to whether
               PPVA could “cover” for PPCO by paying the bank directly from PPVA via a PPCO account. Given
               the unexpected nature of the large margin call, there was no time to loan PPCO the money directly
               and for PPCO to meet the call itself. Mr. Nordlicht was therefore referencing a backup contingency
               in which PPVA would pay money into its own account. As it turns out, PPVA was indeed allowed to
               pay the bank directly for the margin call, and PPVA did so by paying directly and booking it as a loan
               to PPCO.

                       The government clearly seeks to introduce the email – and this whole line of evidence -
               specifically for its prejudicial effect since the email sounds quite ominous, but it is not probative of
Case 1:16-cr-00640-BMC Document 703 Filed 05/13/19 Page 2 of 2 PageID #: 9970

Hon. Brian M. Cogan
May 13, 2019
Page 2



intent to defraud investors through misrepresentations or omissions. The defense has never disputed
that Platinum was dealing with serious liquidity challenges by 2015, but the government seems to
conflate how Platinum dealt with an unexpected margin call with Platinum’s intent to make
misstatements to investors. Factually, however, there was no manipulative trading by Platinum and no
evidence of such, nor was anything related to market manipulation charged. Indeed, the market
quickly corrected itself closer to the value being discussed and put forward by Platinum. The bonds
were bid throughout in the professional market for millions of dollars at their fair market value. The
attorney-client label was appropriately added to the emails given that there was suspicion of fraud in
the marketplace.

         Even assuming arguendo there was market manipulation, this would not be relevant to the
alleged misconduct of intending to defraud investors through misrepresentations. This was not the
first unexpected margin call in the marketplace and regardless what lengths a fund may take to meet a
margin call, it is a giant leap from there to argue that the same fund would lie to its investors. While
we could certainly call witnesses to rebut this line of evidence, the damage would already be done,
further confusing the jury, who, at this point, are likely searching high and low for a crime in this
criminal case.

       We join Mr. Levy’s application and respectfully ask the Court to preclude the government
from offering this prejudicial, non-probative, confusing, and incorrect evidence related to alleged
market manipulation in Black Elk bonds.


                                               Respectfully submitted,



                                               Duncan P. Levin, Esq.
                                               Counsel for Mark Nordlicht
                                               (212) 330-7626


cc:    All parties (via ECF)
